DETAILED ACTION
This Office Action incorporates an Examiner's Amendment and Reasons For Allowance. It is in response to the Letter Requesting an Interview with the Examiner dated 3/02/2022 of this First Action Interview FAI Pilot Program. 

The application has pending claim(s) 1-20.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Jay Patel (Reg. No. 76,677) on 3/07/2022.
	The application has been amended as follows:
	For claims 18-20 on page 77 of Applicant’s originally filed disclosure, please amend the claims as shown in the attached pages below:
18.	(Currently Amended) A computer-implemented method for detecting typography elements of vector outlines comprising: 
ing for a character within a digital file; 
selecting a set of candidate glyphs for the vector outline using a point-order-agnostic hash key for the vector outline;
selecting a subset of candidate glyphs from the set of candidate glyphs based on a path descriptor corresponding to a path from the vector outline and path descriptors corresponding to paths from the set of candidate glyphs
based on a set of anchor points for the vector outline and sets of anchor points corresponding to the subset of candidate glyphs, determining, from among the subset of candidate glyphs, a glyph and a font that corresponds to the vector outline

19.	(Currently Amended) The computer-implemented method of claim 18, wherein determining the glyph that corresponds to the vector outline comprises matching the set of anchor points for the vector outline to a set of anchor points for the glyph from the subset of candidate glyphs.  

20.	(Currently Amended) The computer-implemented method of claim 18, further comprising:
detecting a request, from a client device to identify a typography element for the vector outline for the character within the digital file; and
providing, as the typography element, the determined glyph and the font that corresponds to the vector outline to the client device in response to the request. 


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claims 1-20 are allowed.
Independent claim 1 respectively recites the limitations of: select a subset of candidate glyphs from the set of candidate glyphs based on a path descriptor corresponding to a path from the vector outline and path descriptors corresponding to paths from the set of candidate glyphs; and based on a set of anchor points for the vector outline and sets of anchor points corresponding to the subset of candidate glyphs, determine, from among the subset of candidate glyphs, a glyph and a font that correspond to the vector outline.
Similarly, independent claims 11 and 18 respectively recite similar limitations.
The combination of these features as cited in the claims in combination with the other limitations of the claims are neither disclosed nor suggested by the prior art of record.
The closest reference Suveeranont et al (“Example-Based Automatic Font Generation” – 2010, as applied in previous Office Action) discloses generating a glyph and a font using a single character outline as an input.  However, Suveeranont does not teach the limitations cited above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD KRASNIC whose telephone number is (571)270-1357.  The examiner can normally be reached on Mon. - Thur. and every other Friday from 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Bernard Krasnic/Primary Examiner, Art Unit 2661                                                                                                                                                                                                        March 7, 2022